Citation Nr: 0413023	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  04-05 750 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $1,859.00, 
plus accrued interest thereon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This case arises from a January 1991 notice issued by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  


REMAND

In January 1991, the veteran was notified by the Committee on 
Waivers and Compromises that waiver of an overpayment debt in 
the amount of $1,859.00 was denied.  In February 1991, the 
veteran filed a notice of disagreement.  Notably, the record 
before the Board does not indicate that a statement of the 
case was issued or that this matter has been otherwise 
settled.  Pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999), this issue must be remanded to the RO for the 
issuance of a statement of the case.  

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination, to include 
any determination that the provisions of 
the VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.

2.  The RO must issue a statement of the 
case addressing the issue of entitlement 
to waiver of recovery of an overpayment 
of disability compensation benefits in 
the amount of $1,859.00, plus accrued 
interest thereon.  Thereafter, the 
veteran and his representative will have 
a 60 day period within which to file a 
substantive appeal.  Only if this appeal 
is perfected in a timely manner may this 
issue be certified to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


